Per Curiam.
Defendant was convicted in a non-jury trial of larceny from the person* and sentenced to a term of 4 to 10 years. He has appealed.
The issue on appeal is whether there was produced at trial evidence sufficient to convince beyond a reasonable doubt of defendant’s guilt..
The complainant testified that he felt his wallet being removed from his pocket and at that’time he was sure that the man he then pointed out to the police was the man who had removed it.. A1-. though at the trial the complainant- c.ould npt be sure the defendant was the man he had pointed, put, the arresting officer testified that the defendant was the man pointed out.
Thus we find that the record discloses evidence sufficient, if believed by the trier of fact, to shpport the finding of guilty beyond a reasonable doiiBt.
Affirmed.
T. G. Kavanagh, P. J., and Holbrook and Beer, JJ., concurred. :

 CL 1948, § 750.357 (Stat Ana 1954 Rev § 28.589).